Citation Nr: 0021087	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-06 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a hiatal 
hernia with Barrett's esophagitis and Brunner's gland 
hypertrophy, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty for a total period of 20 
years and 12 days, ending in November 1966.  

This appeal arises from an October 1996 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to an 
evaluation in excess of 30 percent for the service-connected 
hiatal hernia with Barrett's esophagitis and Brunner's gland 
hypertrophy.  This appeal also arises from a December 1996 
rating action which denied entitlement to service connection 
for gastroenteritis.  In February 1999, the Board of 
Veterans' Appeals (Board) remanded the increased evaluation 
claim for additional development.  The RO was also instructed 
to issue the veteran a statement of the case concerning the 
issue of entitlement to service connection for 
gastroenteritis, which was issued in June 1999.  The veteran 
submitted a timely substantive appeal with this denial; 
therefore the issue of service connection for gastroenteritis 
is properly before the Board for appellate review at this 
time.

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.


FINDINGS OF FACT

1.  The veteran's service-connected hiatal hernia with 
Barrett's esophagitis and Brunner's gland hypertrophy is 
manifested by reflux symptoms in the evening, with no 
evidence of vomiting, hematemesis, anemia or weight loss.

2.  The veteran has not been shown by competent medical 
evidence to suffer from gastroenteritis which can be related 
to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected hiatal hernia with Barrett's 
esophagitis and Brunner's gland hypertrophy have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, Code 7346 (1999).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for gastroenteritis.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
evaluation for a hiatal hernia with 
Barrett's esophagitis and Brunner's gland 
hypertrophy

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran has been service-connected for a hiatal hernia 
repair since 1976.  Associated Barrett's esophagitis was 
diagnosed in 1991.

A VA examination was performed in September 1996.  His 
Barrett's esophagitis was noted to be fairly stable, with no 
significant symptoms of peptic ulcer disease.  His weight was 
noted to be 215 pounds, the same it had been three years 
before.  An upper gastrointestinal (UGI) series showed a 
moderate sized sliding hiatal hernia with reflux.  There was 
no evidence of any ulcers.  The impression was hiatal hernia 
with chronic Barrett's esophagitis.

Private outpatient treatments included the reports of EGD's 
performed in May 1996, April 1997, May 1998 and April 1999.  
These all confirmed the diagnoses of a hiatal hernia, 
Barrett's esophagitis and chronic gastritis.

VA re-examined the veteran in November 1999.  He noted that 
he had reflux in the evenings and that he slept with two 
pillows and with the head of the bed elevated.  He noted that 
he would get occasional pain under the left shoulder after an 
episode of reflux, but he denied other abdominal pain.  His 
last EGD, conducted in April 1999, had confirmed the presence 
of stable Barrett's esophagitis, as well as a hiatal hernia 
and gastritis.  The physical examination noted that he 
appeared to be healthy, with no signs of anemia.  He was 
slightly obese, weighing 228 pounds.  There was slight 
tenderness in the mid-abdominal region in the proximity of 
the hiatal hernia repair scar.  The diagnoses were Barrett's 
esophagitis, chronic gastritis and a hiatal hernia.

According to the applicable criteria, a 30 percent disability 
evaluation is warranted for a hiatal hernia manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation requires symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. Part 4, Code 7346 
(1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent for the service-
connected hiatal hernia with Barrett's esophagitis and 
Brunner's gland hypertrophy is not justified.  The objective 
evidence of record, to include the report of the November 
1999 VA examination, does not show that the veteran's 
service-connected condition is manifested by symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia.  In fact, the veteran reported 
only occasional left shoulder pain after an episode of 
reflux.  There was no objective evidence of weight loss; on 
the contrary, it was commented that his weight had increased 
over the years.  He denied symptoms of vomiting or 
hematemesis.  There was also no objective indication of 
anemia.  Finally, there was no suggestion in the record that 
his symptoms had produced severe impairment in health.  He 
was described by the examiner as appearing healthy.  The 
veteran had not established, through any objective evidence, 
that his health had been severely impaired.  Therefore, it is 
found that a 60 percent evaluation for the service-connected 
hiatal hernia with Barrett's esophagitis and Brunner's gland 
hypertrophy is not warranted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected hiatal hernia with 
Barrett's esophagitis and Brunner's gland hypertrophy.



II.  Service connection for 
gastroenteritis

The veteran has contended that he currently suffers from the 
residuals of gastroenteritis which had its origins in 
service.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & West Supp. 2000).  Initially, the Board 
must determine whether the veteran has submitted a well 
grounded claim as required by 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303b) (1998), which is applicable where 
evidence, regardless of its date, shows that an appellant had 
a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim may still be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The evidence of record does show that the veteran was treated 
in service, on April 18, 1954, for acute gastroenteritis.  No 
further mention was made of this disorder in the remainder of 
the service medical records and the May 1966 separation 
examination was within normal limits.  None of the post-
service records submitted by the veteran make any reference 
to gastroenteritis.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting the 
current existence of any residuals related to the one episode 
of acute gastroenteritis.  

As noted above, both the establishment of a current 
disability and the establishment of a nexus between the 
current disability and service require more than just lay 
testimony.  The Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court") has held that lay testimony is not competent to 
prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet. App. 91- 92-93 (1993); Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the diagnosis of a condition.  
See Espiritu v. Derwinski, 2 Vet. App 492 (1992).  

In the absence of competent supporting medical evidence, the 
veteran's claim of entitlement to service connection for 
gastroenteritis is not well grounded and must be denied on 
that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

An increased evaluation for the service-connected hiatal 
hernia with Barrett's esophagitis and Brunner's gland 
hypertrophy is denied.

Service connection for gastroenteritis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

